Citation Nr: 0401343	
Decision Date: 01/14/04    Archive Date: 01/22/04	

DOCKET NO.  03-02 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for anemia.   

2.  Entitlement to service connection for leukemia.   

3.  Entitlement to service connection for lymphoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the benefits sought on appeal.  The 
veteran, who had active service from January 1968 to December 
1970, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that there 
appears to be additional, relevant VA medical records that 
are not associated with the claims file.  For example, a 
report of a VA examination performed in August 2002 indicates 
that the veteran underwent a splenectomy on July 16, 2002, 
and that the pathology report from the specimen showed no 
leukemia or lymphoma.  However, records pertaining to that 
hospitalization and procedure, including the pathology 
report, are not associated with the claims file.  Similarly, 
at the time of the January 2003 VA examination, it was 
reported that the veteran was diagnosed with chronic 
lymphocytic leukemia in December 2002.  However, treatment 
records that document a diagnosis of chronic lymphocytic 
leukemia are not associated with the claims file.  

The Board does acknowledge that the RO requested VA medical 
records on more than one occasion and that medical records 
dated between May 2001 and July 2002, and records dated 
between November 2001 and November 2002 are associated with 
the claims file.  However, as indicated above, records 
pertaining to the veteran's splenectomy, including the 
pathology report, are not associated with the claims file, 
nor records that document the veteran's diagnosis of chronic 
lymphocytic leukemia in December 2002.  These records should 
be obtained prior to further appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran if further action is required on his part.  Thus, 
this case is REMANDED for the following action:  

The RO should obtain and associate with 
the claims file records pertaining to the 
splenectomy the veteran underwent in July 
2002, including the pathology report, 
from the VA Medical Center in Iowa City, 
Iowa.  The RO should also obtain and 
associate with the claims file outpatient 
and hospital treatment records from that 
Medical Center dated after November 13, 
2002, to the present date.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



